 8:18-cv-00492-JFB-CRZ Doc # 118 Filed: 12/08/20 Page 1 of 1 - Page ID # 1278




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

DOUBLETAP DEFENSE, LLC,

                  Plaintiff,                                  8:18CV492

     vs.
                                                                ORDER
HORNADY MANUFACTURING CO.,

                  Defendant.


     After conferring with counsel and with Judge Bataillon’s chambers,

     IT IS ORDERED:


     1)    The non-jury trial of this case is set to commence before Joseph F.
           Bataillon, Senior United States District Judge, in Courtroom 3, Roman L.
           Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
           8:30 a.m. on October 12, 2021, or as soon thereafter as the case may be
           called, for a duration of five (5) trial days. This case is subject to the prior
           trial of criminal cases.

     2)    The Pretrial Conference is scheduled to be held before the undersigned
           magistrate judge on September 21, 2021 at 9:00 a.m., and will be
           conducted by internet/telephonic conferencing. The parties’ proposed
           Pretrial Conference Order and Exhibit List(s) must be emailed to
           zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on September 20,
           2021.


     Dated this 8th day of December, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
